Judge Martin
concurring.
I am reluctantly convinced to concur. The question is whether evidence of a motorist’s violation of the “seat belt law” may be used as justification for the highway stop of his vehicle in the event the officer discovers the existence of criminal activity in the course of the stop. The issue has been squarely presented to the General Assembly, which, as Judge Wells points out, has thus far expressly declined to permit use of evidence of a violation of the “seat belt law” for any purpose other than prosecution for failure to use a seat belt. Although I agree with the Attorney General that G.S. § 20-135.2A(d), as currently written, may actually frustrate and undermine legitimate law enforcement efforts, and, as applied in the present case, produce an arguably absurd result, where the terms of the statute are clear, it is our duty to apply it as written, irrespective of any opinion we may have as to its wisdom. Peele v. Finch, 284 N.C. 375, 200 S.E.2d 635 (1973). I share Judge Lewis’ optimism that the General Assembly will soon reexamine the issue and permit evidence of a violation of G.S. § 20-135.2A to be admitted for the purpose of showing that a law enforcement officer had justification to stop a vehicle.